DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered, but do not apply to the prior art as currently applied.  Applicant’s remarks are more limiting than the claim recitations.  Applicant does not have support for the new drawings that were submitted on 9/13/2021 in the configuration shown.  Applicant does not have support for the claimed limitation of “the entirety of the second aperture is outside of the main body area.”  Applicant does not have support for the addition of the first diameter is at least two times larger than the second diameter.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Further interpretation is set forth below in the action.
Drawings
The drawings received on 9/13/2021 are unacceptable because they contain new matter.  The drawings are not entered.  New Sheets incorporating Fig. 7 has a new embodiment that Applicant does not have support for in the locations that are in the embodiments shown.  Applicant presented this additional embodiment/example that was not originally filed.
The drawings are objected to because Applicant has submitted an additional drawing Fig. 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the entirety of the second aperture outside of the main body area must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Specification
The amendments filed 9/13/2021 and 12/27/2021 are objected to under 35 U.S.C. 132(a) because they introduce new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicant has added new figures to the application with new embodiments that were not part of the original disclosure and of the original presentation.  Additionally, the claimed limitation of “the entirety of the second aperture is outside of the main body area” is new matter.  Further, the claimed limitation of “the first diameter is at least two times larger than the second diameter” is new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had 
	Claims 2-5, and 12-20 are rejected as being dependent upon a rejected claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 1-5, 9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (U.S. 2014/0060966 A1 Fig. 3A Annotated) [966c].

    PNG
    media_image1.png
    516
    519
    media_image1.png
    Greyscale

Regarding Claim 1, Reference [966c] discloses a body (300) having a first surface and a second surface extending in spaced relation to one another and further comprising a proximal portion and a distal portion; a main body area formed between a first outer edge extending in a first plane and a second outer edge extending in a second plane substantially parallel to the first plane; a first aperture (345e) having a first diameter formed through said first and second surfaces positioned on the distal portion of the body within the main body area; a second aperture (345d) having a second diameter formed through said first and second surfaces such that the second aperture is adjacent to the first aperture and positioned in between the distal and proximal portions of the body wherein the majority of the second aperture is positioned outside of the main body area; and a first belt receiving aperture (315) formed through said first and second surfaces wherein the first belt receiving aperture is positioned on the proximal portion of the body within the main body area, and a second belt receiving aperture (345c), but does not explicitly disclose the first diameter being at least two times larger than the second diameter, or the second belt receiving aperture is adjacent to the first belt receiving aperture.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified an aperture of Reference [966c] to be at least two times larger than the other in order to be able to fit a different sized attachment.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, page 4, paragraph [0017], line 2, applicant has not disclosed any criticality for the claimed limitations.
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have moved the apertures for receiving a belt next to each other, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, page 3, paragraph [0016], line 7, applicant has not disclosed any criticality for the claimed limitations.  The Examiner notes that cited Ref. U.S. 2,269,696 discloses adjacent belt apertures in a myriad of locations as well as adjacent to each other.
Regarding Claim 2, Reference [966c] as modified above discloses wherein portion of the body forming the first aperture is rounded such that the aperture is circular.
Regarding Claim 3, Reference [966c] discloses the claimed invention, but does not explicitly disclose first aperture is partially rounded such that the aperture is D-shaped.

In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, page 4, paragraph [0020], line 2, applicant has not disclosed any criticality for the claimed limitations.
The Examiner notes that D-shaped apertures are known in the art as shown in U.S. 5,836,060.
Regarding Claim 4, Reference [966c] as modified above discloses wherein portion of the body forming the second aperture is rounded such that the aperture is circular.
Regarding Claim 5, Reference [966c] as modified above discloses wherein portion of the body forming the second aperture is partially rounded such that the aperture is D-shaped.
Regarding Claim 9, Reference [966c] as modified above discloses further comprising a third aperture (345b) formed through said first and second surfaces.
Regarding Claim 11, Reference [966c] as modified and applied in the rejection of Claim 1 above discloses a body having a first surface and a second surface extending in spaced relation to one another and further comprising a proximal portion and a distal portion; a first circular shaped aperture formed through said first and second surfaces, having a first diameter and positioned on the distal portion of the body; a second circular shaped aperture formed through said first and second surfaces having a second diameter and positioned such that the second circular shaped aperture is adjacent to the first circular shaped aperture and positioned in between the distal and proximal portions of the body and wherein the first diameter is at least two times larger than the second diameter; wherein the entirety of the second aperture is outside of the main body area; a first belt receiving aperture formed through said first and second surfaces wherein the belt receiving aperture is positioned on the proximal portion of the body; and a second belt receiving aperture formed through said first and second surfaces wherein the second belt receiving aperture is positioned on the proximal portion of the body and directly adjacent to the first belt receiving aperture.
Regarding Claim 12, Reference [966c] as modified above discloses comprising a third aperture formed through said first and second surfaces.
Regarding Claim 13, Reference [966c] as modified above discloses wherein the first aperture has an inner edge that is radiused.
Regarding Claim 14, Reference [966c] as modified above discloses wherein the second belt receiving aperture comprises a tab.
Regarding Claim 15, Reference [966c] as modified above discloses wherein the third aperture comprises a central axis which is substantially parallel to the first and second plane and is not within the main body area.
Regarding Claim 16, Reference [966c] as modified above discloses the body comprising a vertical axis between the first aperture and the belt receiving portion within the main body area in which the body bends along.
Regarding Claim 17, Reference [966c] as modified above discloses wherein the first diameter is at least twice as large as the second diameter.
Regarding Claim 18, Reference [966c] as modified above discloses wherein the first aperture has an inner edge that is radiused.
Regarding Claim 19, Reference [966c] as modified above discloses wherein the second belt receiving aperture comprises a tab.
Regarding Claim 20, Reference [966c] as modified above discloses wherein the third aperture comprises a central axis which is substantially parallel to the first and second plane and is not within the main body area.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677